Exhibit 10.7




[Avon Letterhead]






Personal & Confidential


June 1, 2015


David Legher
SVP & President Brazil & South Market Group
Avon-Colombia






Dear David:


This letter confirms our mutual understanding of the terms and conditions
applying to your assignment extension in Sao Paulo, Brazil as SVP & President
Brazil & South Market Group, LATAM reporting to Sheri McCoy, Chief Executive
Officer. Your assignment in Brazil is contingent upon our mutual understanding
of the performance objectives which are subject to change at Avon’s discretion,
timely local regulatory permission being obtained for you to work in Brazil, and
your acceptance of the terms and conditions of this letter.


Your current international assignment is scheduled to end on May 31, 2015 and
will be extended for one (1) year from June 1, 2015 until May 31, 2016. The
assignment may end earlier, subject to the discretion of LATAM Management.


The terms and conditions in the Avon Long Term Corporate International
Assignment Policy (issued January 1, 2013) will apply as of June 1, 2015, unless
otherwise noted in this letter. Similarly, if you are re-assigned to a new
location, the LTCIA Policy issued January 1, 2013 will apply to any new
assignment at the time of reassignment.


In the event that your current assignment exceeds the expected end date, and a
new assignment letter has not been extended, and/or you have not been
repatriated, the terms and condition of your current assignment will continue to
prevail.


The conditions of this letter are in accordance with the policies set forth in
the Long Term Corporate International Assignment Policy (issued January 1,
2013), hereinafter referred to as the “Policy.” This letter summarizes key
points in the Policy as it pertains to your assignment and may contain certain
additional requirements. Please refer to the policy document for more details of
the terms and conditions of your assignment. The Policy may be changed from time
to time as legal requirements may dictate, new practices may require, or for
other reasons at the discretion of the Company. In terms of this specific
assignment, local conditions and guidelines applicable to Avon international
assignees in Brazil will also govern your assignment.


TOTAL COMPENSATION


Total Compensation:
Your total compensation package remains unchanged as of the issue date of this
letter except as follows. Your next salary review date is April 1, 2016. Total
compensation is your current performance-based compensation. This includes your
annual salary and any other bonuses or performance-related incentives
received during this assignment. Once the amount is determined, a hypothetical
tax will be applied and you will be paid the net amount.







--------------------------------------------------------------------------------






Compensation Delivery:
A balance sheet approach will continue to be used to ensure that your standard
of living and taxes in
Brazil will be comparable to that which you are accustomed to in Colombia. Your
first balance sheet issued under the 2013 LTCIA Policy will be effective as of
June 1, 2015.


BENEFITS
While on your temporary assignment, the Avon-Colombia policies and benefit
programs outlined in your home country offer letter/ employment agreement will
remain in effect. Normal deductions for your
benefit plan choices will be in accordance with Avon-Colombia benefit policies.


Medical Insurance:
For the duration of your international assignment in Brazil, Avon will continue
enrollment for you and your eligible dependents in an international expatriate
medical plan. The Avon-Colombia payroll
department will continue to handle any payroll deductions required for social
security taxes, other mandated contributions and contributions to the
Avon-sponsored benefit plans in Colombia.


Vacation & Holidays:
Vacation eligibility is based on the Avon-Colombia vacation policy. Your public
holidays will be based on the local Brazil holiday schedule.


TAXATION


Tax Equalization Adjustments:
Under the terms of the Tax Policy, your tax liability while on assignment in
Brazil will be approximately
the amount that would be payable if you were working and living in Colombia. In
order to equalize the tax obligation of your foreign service, a hypothetical
Colombia income tax is computed and deducted from your total salary. A tax
equalization calculation/reconciliation will be prepared at the end of each
calendar year to determine if the appropriate Colombia taxes were withheld on
your total compensation during your foreign service through your hypothetical
income tax deductions.


The revised Avon Global Tax Equalization Policy (effective January 1, 2013)
applies to your assignment. The revised Tax Equalization Policy formalizes the
repayment of tax settlement amounts due Avon from your annual tax equalization
calculation as follows: within 30 days of receipt of the calculation from Avon’s
designated global tax services firm or within 30 days of receipt of tax refunds,
as applicable.


In the event that you do not break tax residency in Colombia, you will remain on
actual tax withholding and a hypothetical tax will not be implemented. However,
the tax equalization process will still continue.


Ernst & Young LLP will continue to prepare your income tax returns while you are
on foreign assignment. It is therefore imperative that you make contact with
them to ensure that all necessary information is being compiled and that the tax
process is in place to file your tax returns on a timely basis. Your EY contacts
are as follows:


E&Y Colombia
[name]
Telephone: [telephone number]
Email: [e-mail address]


E&Y Brazil
[name]
Telephone: [telephone number]
Email: [e-mail address]







--------------------------------------------------------------------------------






[name], a Senior Manager at Ernst & Young (E&Y) in the United States, is
responsible for the day-to-day coordination of tax issues regarding Avon’s
worldwide expatriates. She may be reached at [telephone number] or via email at
[e-mail address]. [name], a tax partner at Ernst & Young (E&Y) in New York, is
responsible for Avon’s worldwide expatriate tax work.


In the event of severance, tax treatment of any payments made to you will be
reviewed and income tax withholding adjusted accordingly, if necessary.


Hypothetical Tax:
As stated above, a hypothetical Colombia tax will be deducted from your total
compensation when it is
paid to you. As stated, total compensation includes base salary, Management
Incentive Plan, and any other bonuses or performance-related incentives received
during your assignment. Severance payments may also be subject to hypothetical
tax. A determination will be made by Avon at the time of payment, in
consultation with E&Y.


Social Security:
The hypothetical tax deduction does not cover your home country social security
obligation. The
Colombia payroll department should continue to handle this deduction while you
are on assignment in Brazil, as applicable. You will not be responsible for any
Brazil social taxes incurred while on assignment. These taxes will be paid on
your behalf by the Colombia office.


ASSIGNMENT ALLOWANCES/REIMBURSEMENTS/SUPPORT


Unless otherwise stated, all assignment allowances/reimbursements will be paid
net-of-tax.


Weichert Workforce Mobility (Weichert):
Avon has partnered with a third-party relocation company, Weichert, to assist
you in for on-assignment
administration support. Your Assignment Counselor will continue to be [name],
who can be reached via email at [e-mail address] or telephone at [telephone
number].


Work Permit/Visa:
Avon will ensure all appropriate immigration documents, visas, and work permits
are obtained to
facilitate your stay in Brazil. Weichert will initiate immigration services with
Avon’s immigration
services law firm as needed to maintain your work authorization in Brazil. As a
reminder, you are not permitted to work in the host location without proper work
authorization. You should consult with the Global Mobility team and/or the
immigration services law in order to maintain your work authorization in Brazil.


Goods and Services Differential:
The goods and services differential is calculated by taking the difference
between the goods and services
(G&S) index of host and home location times the amount that someone at your
income level and family size would spend on goods and services in Colombia. The
portion of your salary used on goods and services in Colombia is also referred
to as your spendable income. It is the Colombia spendable income -
- not total base salary -- that is protected from the higher costs of goods and
services abroad. At present, Mercer reports a goods & services index for Brazil
above the present cost of living in Colombia. Mercer
continually monitors exchange rates and movements in the rate of inflation for
both countries. As conditions change in the home and/or host countries, the
differential may be increased, reduced, or eliminated based on new survey data
from Mercer. Your balance sheet will reflect changes,
positive or negative, to your goods & services index and exchange rate only when
there is an adjustment for inflation or new pricing surveys are available.


Your balance sheet will be updated in April and October of each year. Effective
June 1, 2015, the calculation of the G&S differential will utilize your current
annual base salary, up to a maximum annual base salary of US$200,000 or the
equivalent in home country currency.







--------------------------------------------------------------------------------






Host Country Housing:
Avon will be assuming the full cost of your housing in Brazil including your
rent and utilities (excluding
telephone, cable television, and internet service) up to an approved maximum.
Any rent above your housing allowance will be your responsibility.


Home Country Housing Charge:
A home country housing charge (housing norm) reflects the amount that you would
have spent on
housing in Colombia. It is based on what someone with your family size and
income level would spend on housing in Colombia as established by our
consultants, Mercer. Since you have remained personally responsible for your
home in Colombia and it was not rented, the housing obligation reflecting the
amount that you would have spent on housing has not been deducted from your
total compensation. You will be required to reconfirm your home country housing
situation by signing a written affidavit that the home will continue to remain
vacant and not generate any rental income while you are on assignment. You
undertake the responsibility to immediately notify your assignment counselor if
your situation
changes, i.e., you are receiving rental income on your residence, sell it, etc.
At the time your counselor is notified, a housing deduction will be withheld
from your payroll applied from the effective date of the change. Our outside
consultants, Mercer, will assist us in determining the amount of this deduction.


Emergency Medical Assistance/Emergency Evacuation:
You are covered under the Company’s emergency evacuation policy through Travel
Guard should such a situation arise. Some of the services that Travel Guard
provides include physician/hospital/dental/vision referrals, emergency
prescription replacement, in-patient and out-patient medical case management,
and emergency medical evacuation transportation assistance. To contact Travel
Guard, call toll-free [phone number] (International Collect: [phone number]) and
reference Avon's Group Name and Policy Number: Avon Products Inc. – [number].
Please keep this information with you when you travel. You can also access the
Travel Guard website, [web address] to find travel resources and a complete list
of recommended healthcare providers in various locations throughout the world.
You will be provided with a brochure and wallet card under separate cover.


Host Country Transportation.
You will continue to be provided with two company leased cars and drivers while
on assignment in Brazil in accordance with local policy. You will cease to
participate in your home country car/transportation
program for the duration of your international assignment.


Location Premium:
Because Sao Paulo, Brazil qualifies as a hardship location due to such factors
as political/social and physical conditions you will receive a Location Premium
equivalent to 10% of base salary. Effective
June 1, 2015, the premium percentage in effect at that time will be calculated
on a maximum base salary of US$200,000 per year (or home country equivalent).
This payment will not be subject to hypothetical
tax and will be paid through your balance sheet. The Location Premium percentage
is subject to change, including being eliminated, to coincide with the change in
conditions in Sao Paulo, Brazil


The Location Premium will be reflected on your balance sheet and will be paid
via payroll.


Rest and Relaxation (R&R) Leave:
Since Sao Paulo, Brazil is designated as a hardship area, you will be eligible
for a rest and relaxation
leave each year for 5 working days. These days should be used at the nearest
non-hardship location
(Miami or alternatively your home location in Colombia provided that the cost is
equivalent to a trip to
Miami) and are in addition to vacation/home leave. Reimbursement includes
reasonable lodging (no







--------------------------------------------------------------------------------






luxury hotels), airfare, and transportation to/from the airport only. The cost
of meals, activities, and incidental expenses are not eligible for
reimbursement.


If you decide to travel to a destination other than the nearest non-hardship
location, reimbursement will be limited to the cost of a trip to the nearest
non-hardship location; any excess will the assignee’s responsibility. In
addition, you will need to provide Weichert with a travel quote to simulate the
cost of a trip to the nearest non-hardship location, with your expense
reimbursement request.


There is no carry-over from one assignment year to another in the event that you
do not utilize the trip. Furthermore, eligibility for R&R leave terminates at
the end of the assignment – i.e. the trip cannot be utilized if you repatriate
or are reassigned.


Should Sao Paulo, Brazil location lose its designation as a hardship location,
the R&R leave will cease.


Education Assistance:
Education expenses, such as reasonable tuition, transportation, required
textbooks, school uniforms, and
academic fees for your children starting at age 5, through the high school level
(grade 12 or equivalent international grade), will be paid by the Avon-Brazil
office if the public school system in Brazil does not enable your children to
return to the Colombia school system at the grade they would have been in had
they not gone on this assignment. School supplies, meals, and extra-curricular
activities are not eligible for reimbursement.


Home Leave Allowance:
Effective June 1, 2015, you will be provided with an annual cash home leave
allowance which will be processed by Weichert. The allowance will be based upon
round-trip airfare to Colombia (one trip per accompanying family member) via the
most direct route available, plus the estimated cost of ground transportation
to/from the airport. Class of travel will be determined by the Avon Business
Travel policy.


Subsequent home leave allowance payments, if applicable, will occur on or about
the anniversary date of your assignment, for the following assignment year. You
should contact Weichert to request payment and provide your current banking
details.


Please note: the home leave allowance will not be paid in advance of the start
of the assignment year.


Club Membership:
As a social outlet, you and your eligible dependents will continue to be
eligible for a club membership. Please contact [name] before making any
arrangements.


Expense Reimbursements:
All assignment expenses should be submitted to Weichert for reimbursement. This
includes but is not
limited to: relocation expenses, temporary living expenses, school fees,
education, etc. Assignment expenses are not to be submitted through Concur or
any local expense process for reimbursement without prior approval from Global
Mobility. Most assignment expenses are taxable and therefore Global Mobility and
Weichert must have visibility to these expenses to ensure proper tax compliance
for Avon.


Personal Property & Liability Insurance:
Personal Property Insurance and Personal Liability Insurance will continue
during your assignment. You should review your valued inventory to ensure it is
up to date. Please contact [name] of Unirisc to update your valued inventory or
with any questions on your coverage.


SPECIAL PAYMENTS


In some locations, certain host country special payments and host country
severance (termination





--------------------------------------------------------------------------------





indemnity) payments are required by local law. Should you qualify for and/or
receive host country additional compensation required by local law, you
understand that you are not entitled to these benefits under this agreement and
you must return these benefits to Avon. In some cases, such home country
benefits, payments, allowances or differentials will automatically be offset for
the host country special payments, at Avon's direction.


DATA PRIVACY


During the assignment, your personal information will be collected and stored
electronically in order to process salary payments, track your assignment
details and generate other reports. By signing this letter, you expressly
consent to the transfer of any information by Avon to related companies.


EMPLOYMENT CONSIDERATIONS


It is understood that in accepting this assignment, the terms and conditions are
to be kept strictly confidential and to be the basis of your employment in
Brazil. It is also understood that you will continue to adhere to the spirit of
Avon policies, and that Human Resources policies governing compensation and
benefits as they relate to your particular case will be determined by reference
to Avon-Colombia’s practices rather than Brazil’s practices, as well as by
reference to the Avon Long Term Corporate International Assignment Policy and
Global Tax Equalization Policy. It is also understood that all of the items
covered in this letter are subject to your continued satisfactory performance.


REPATRIATION SUPPORT


Weichert Workforce Mobility (Weichert):
Your Assignment Counselor will continue to support you during the repatriation
process.


Miscellaneous Relocation Allowance:
Upon your return to Colombia OR your reassignment to another location you will
receive one month’s
base salary as a relocation allowance (i.e. two allowances will not be paid at
the end of this assignment), not to exceed US$16,667 or the equivalent in home
country currency. The relocation allowance is not subject to hypothetical income
tax and will be paid net of tax.


This payment is designed to defray expenses not otherwise covered by the
provisions of this letter, including but not limited to: tips paid to the moving
crew, additional luggage, loss on sale of locally purchased items, cleaning and
preparation of your home country residence, etc. Please reference Policy for
additional information.


Shipment/Storage of Effects:
You will be reimbursed for the cost of shipping limited household and personal
effects from Brazil in accordance with the Policy.


In the event that you were provided with furnished accommodations in Brazil or a
furniture purchase allowance, only an air shipment will be provided


Pet Shipment Allowance:
If you have a pet that you plan to relocate to Colombia, you will be reimbursed
for pet shipment expenses
up to a maximum of US$5,000 (or local currency equivalent). This reimbursement
is intended to subsidize the cost of shipping; veterinarian fees and quarantine
expenses are not eligible for reimbursement. Upon completion of your assignment,
you will be reimbursed for return shipment expenses for your pet, up to the same
maximum amount.


Destination Assistance:
Lease cancellation support and related relocation services in Brazil will be
provided to you through the
services of consultants as appointed by Avon. Please contact Weichert for
further instructions.







--------------------------------------------------------------------------------






Temporary Living Expenses:
Temporary lodging will be provided in Brazil during packing of your household
goods commences until
you depart Brazil. Upon arrival in Colombia, if your housing is not immediately
available, you will be reimbursed for lodging for a period not to exceed a
combined maximum of forty-five (45) days in both locations. A per diem will be
provided to cover the cost of meals and incidental expenses. A rental car will
be made available during this period, if necessary. These expenses will be
reimbursed via Weichert.


You should contact Weichert before making any arrangements for temporary
lodging.


Provision of Major Appliances:
If Avon purchased major appliances and/or furniture on your behalf, these items
must be returned at the
end of your assignment. You will be given the opportunity to purchase them at a
fair market price should you desire to do so. However you will be responsible
for any shipping costs. Please contact your
Weichert assignment counselor for further details.


Loss on Sale of Automobile: Should you elect to dispose of your personal
automobile in Brazil you will be reimbursed for the loss on the disposal capped
at 20% of the retail value of the automobile.


PERFORMANCE AND REPATRIATION


Should you terminate while abroad, either at your own or Avon's election, Avon
will pay repatriation expenses for you, your family and your household goods in
accordance with Policy guidelines as described above. Expenses to your point of
origin (Colombia) would be paid, provided you return to that point within 30
days of termination. Of course, repatriation expenses would not be paid if you
were to stay in Brazil or if you were to be employed by another company. In the
event of involuntary termination
during or upon completion of your assignment, you will be entitled to receive
severance benefits available to Colombia associates at your title/grade level
under the Avon severance policy for Avon-Colombia
and/or the government-sponsored plan of your home country, in effect at such
time or as required by
home country labor/employment law. Prior to the receipt of Avon severance
benefits, you must sign an agreement containing: (i) a general release of all
claims; (ii) a non-compete; (iii) a non-solicitation; and
(4) a cooperation clause.


Upon successful completion of your assignment as SVP & President Brazil & South
Market Group, LATAM, it is our current intent to offer you a position comparable
to that position or to repatriate you to Colombia. Of course, any such offer
would be dependent on market conditions, Avon’s business structure and other
circumstances that cannot be known at this time.


David, I believe we have covered the pertinent points of your assignment
extension. After you have reviewed this agreement, please sign the enclosed two
copies of this letter and send one to [name] in New York. The other copy may be
retained for your files. I wish you the best in your assignment.


Sincerely,
/s/Sheri McCoy
 
 
 
/s/ Ann Verillo
Sheri McCoy
 
 
 
Ann Verillo
Chief Executive Officer
 
 
 
VP, Global Compensation and Benefits
 
 
 
 
 
/s/ Amy White Byrne
 
 
 
 
Amy White Byrne
 
 
 
 
Vice President, HR, Latin America & Global Marketing
 
 
 
 
 
 



Avon Products, Inc. 777 Third Avenue, New York, NY 10105, 212-282-8500





--------------------------------------------------------------------------------













[Avon Letterhead]
PERSONAL & CONFIDENTIAL


June 1, 2016
David Legher
Senior Vice President, South Latin America
Avon – Colombia
Dear David:


This letter confirms our discussions regarding the terms and conditions that
apply to your assignment extension in Sao Paulo, Brazil as Senior Vice
President, South Latin America reporting to John Higson, Executive Vice
President EMEA and LATAM. Your assignment in Brazil continues to be contingent
upon our mutual understanding of the performance objectives which are subject to
change at Avon’s discretion.


Your current international assignment is scheduled to end on May 31, 2016 and
will be extended for one (1) year covering the period of June 1, 2016 to May 31,
2017. The assignment may end earlier, subject to the discretion of Avon
Management. In the event that your current assignment exceeds the expected end
date, and new terms have not been provided, and/or you have not been
repatriated, the terms and condition of this extension will continue to prevail.


During this extension period, your assignment will continue to be governed under
the Avon Long Term Corporate International Assigment Policy, which includes the
Avon Global Tax Equalization Policy (issued January 1, 2013), and as such the
current terms and conditions of your assignment remain as described in your
prior assignment letter dated June 1, 2015. Note policies may be changed from
time to time as legal requirements may dictate, new practices may require, or
for other reasons at Avon’s discretion. In terms of this specific assignment,
local conditions and guidelines applicable to Avon international assignees in
Brazil will also govern your assignment.


Sincerely,
/s/John Higson
 
 
 
/s/Susan Ormiston
John Higson
 
 
 
Susan Ormiston
Executive Vice President EMEA and LATAM
 
Senior Vice President and CHRO
 
 
 
 
 



Acknowledged and Understood:


/s/David Legher
 
 
 
 
David Legher    
 
 
 
 
Senior Vice President, South Latin America
 
 
 
 
 
 
 



                            





